ANTOON, Judge,
concurring in part and dissenting in part with opinion.
I concur with the majority’s decision to affirm the trial court’s order regarding attorney’s fees. However, as for the majority’s ruling on the modification order, I respectfully dissent.
The question on appeal is whether the trial court abused its discretion in concluding that the wife was cohabitating with Iacofano in a “bona fide, nonromantic house-sharing or roommate arrangement.” Hunt v. Hunt, 394 So.2d 564 (Fla. 5th DCA 1981). While the evidence recited by the majority is persuasive, and would have been sufficient to sustain a finding of cohabitation, it is not so conclusive that the court’s contrary ruling was an abuse of discretion.